Howe, J.
The relator asked for a mandamus to compel the Mayor,, the Administrator of Finance and the Administrator of Public Accounts of New Orleans to place on tho statement of the floating-debt of the city a certificate of indebtedness, in accordance with section forty of the city charter of 1870. Laws of 1870, extra session, p. 46.
Tile certificate in question was purchased by relator in open market at the market rate, and presumably in good faith. It is as follows:
“Finance Committees,
City Hall, New Orleans, January 10, 1870.
The Controller is hereby authorized to warrant on the Treasurer, in favor of John Coleman & Co., for the sum of four thousand one bun*58dred and thirty-one 16-100 dollars, and charge the same to account of contingent, in accordance with resolution No. 1467.
No. 264. (Signed) VICTOR PRADOS,'
W. I-I. PEMBERTON,
Chairmen Finance Committees.
Registered March 1, 1870.
(Signed) PAS. LABARRE,
Deputy Controller.
(Indorsed) JOHN COLEMAN & CO.”
The resolution No. 1467 thus referred to was dated May 19, 1867, and provided an extra compensation of twenty-five per cent, to Coleman & Co. for paving Rampart street, under their unfinished contract of May 9,1860, giving as a reason that the price of materials had been enhanced in this rate by the war.
The respondents allege several causes why the mandamus should not issue, which we will notice in their order:
First — That the proceeding against them by mandamus was prohibited 'by the act of March 17, 1870. This prohibition appears, however, to have boon removed by the act of May 2, 1871, hereinafter quoted, and does not seem to be further relied on by counsel for the defense.
Second — That the resolution 1467 referred to in the certificate was void as giving a gratuity and in contravention of the city charter in force at the time.
This i>oint refers, we understand, to the question of authority in the Common Council to pass the ordinance. To this the relator replies that if the Common Council was without power to pass the ordinance this defect has been remedied by the provisions of section forty of the city charter of~1870 and by the act of May 2, 1871, laws ot 1871, No. 103, which refers specifically to the class of certificates to which the one in suit belongs. The latter law is entitled “An act defining the obligations of the city of New Orleans to be redeemed as part of the floating debt under the provisions of section forty, act No. 7, approved sixteenth March, 1870, and to enforce the same,” and reads as follows:
“That section forty of act No. 7, approved sixteenth of March, 1870, embraces and was intended to embrace as obligations of the city of New Orleans all registered certificates or bills issued or approved by the chairmen of the committees of finance and registered by the Controller of the city of New Orleans, or his deputy, which at the time of presentation for payment or redemption as part of the floating debt were held and owned by bona fide purchasers for value, and it is hereby made the duty of the Administrator of Public Accounts, the Mayor and Administrator of Finance to place all such registered cer*59tificates or bills on the statement of the floating debt, and in case of refusal, the holders of said registered certificates or bills are hereby-authorized to proceed by writ of mandamus to enforce the duty herein imposed on the officers aforesaid.
“ Be it further enacted, etc., That this act shall take effect from and after its passage, and any proceeding by mandamus or otherwise heretofore taken by holders of said obligations are hereby confirmed.”
We think the case is with the relator on this point. It seems to have been believed by the Legislature that the former municipal authorities had contracted a floating debt; that certificates of this indebtedness had been thrown on the market and purchased by bona fide holders; that good faith and public policy required that such holders should be paid, and that it was better that some claims made by doubtful authority should bo settled than that the credit of the city should suffer. We apprehend that the effect of this legislation was to supply the want of power in the city and in the officers who signed the certificates, if any such want existed.
Third — That the certificate in suit can not be recognized 'as of any legal force because, first, it is not embraced in the resolution No. 1467; because, second, the amount of the twenty-five per cent, allowance was not certified by the City Surveyor and approved by the chairmen of the Committees of Streets and Landings; and because, third, the work had never been measured by the City Surveyor.
The certificate, on its face, is issued under the resolution 1467; it is in regular form; and we do not think the reasons thus urged under the third subdivision of the answer furnish any defense to this proceeding in the face of the legislation above quoted. As already suggested that legislation must have proceeded on the theory and for the purpose of sustaining the credit of the city by protecting the bona fide purchasers of the certificates emitted by its officers, in customary form, even though issued without the prescribed preliminary formalities.
Fourth — The respondents further answered that a groat fraud upon the city was sought to be consummated at the time the certificates, including the one in question, were issued to Coleman & Co.; that there was, in fact, an over issue of certificates under the resolution to the amount of about $20,000 by the then chairmen of the Finance Committees.
The evidence certainly shows that the business of these Finance Committees was conducted in a grossly irregular way, but it hardly amounts to a showing that the certificate in controversy was itself fraudulent in its inception. But at any rate wo are of opinion that the legislation above cited disposes of the case in favor of the relator. Certificates of indebtedness issued by a former city government were afloat; some were in the hands of bona fide holders, but were subject *60to the imputation of irregularity or even graver objections. The question whether the bona fide purchaser should suffer or whether.the city should bear the burden saddled upon it by a former administration, was a question purely of public policy. As such it belonged to-the political department of the government, and the decision of that department should not be reversed by the judiciary. We can not perceive that the acts quoted are in conflict with the Constitution, and it is, therefore, in our opinion, the duty of the courts to enforce them by the process prescribed.
The judgment of the lower court in favor of relator should, therefore, be affirmed.
Judgment affirmed.
Wyly, J., being absent, took no part in this decision.